DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 11-14, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Purri et al. US 9,449,196 B1 (“Purri”).
As to claim 1, Purri discloses a method for security verification of a circuit design, the method comprising: 
receiving a request to perform security verification of the circuit design (Figures 3-4 or Column 4 Line 50-Column 5 Line 27 – e.g., request necessary in performing formal verification of a circuit design); 
identifying a circuit block of the circuit design for being replaced with a black box circuit block (Figures 3-4 or Column 7 Lines 50-65 or Column 9 Lines 40-57 – e.g., excluded blocks are or black box abstractions); 
creating an instrumented circuit design comprising: 
two copies of the circuit design (Figure 4 or Column 11 Lines 3-40 – e.g., “two copies of the circuit model”); 
a source signal provided as input to the two copies of the circuit design (Figure 4 or Column 11 Lines 3-40 – e.g., nets are initially configured to have the same values); 
a comparison block that compares the outputs of the two copies of the circuit design (Figure 4 or Column 11 Lines 20-55 – e.g., comparing propagated data and net values in the two copies); and 
a black-box circuit block replacing both the circuit blocks from the two copies of the circuit design, the black-box circuit block connecting inputs and outputs of the circuit blocks based on a dependence between the inputs and outputs of the circuit blocks (Figures 3-4 or Column 7 Lines 50-65 or Column 9 Lines 40-57 – e.g., black boxes include connectivity abstractions describing input and output behavior); and 
performing, by a processing device, security verification of the circuit design by proving a property of the instrumented circuit design
As to claim 2, Purri discloses the method of claim 1.  Purri further discloses wherein performing security verification of the circuit design comprises verifying that the comparison block of the instrumented circuit design outputs a true value independent of values of one or more inputs of the circuit design (Column 1 Lines 16-22 or Column 5 Lines 20-45 – e.g., security requirements include secure outputs being independent of nonsecure data, Figure 4 or Column 11 Lines 20-55 – e.g., comparing propagated data and net values in the two copies).
As to claim 3, Purri discloses the method of claim 1.  Purri further discloses wherein the black-box circuit block is configured to include a pair of inputs for each input of the circuit block and a pair of outputs for each output of the circuit block (Figures 3-4 or Column 7 Lines 50-65 or Column 9 Lines 40-57 – e.g., black boxes include inputs and output, and would be present in each duplicated circuit model).
As to claim 4, Purri discloses the method of claim 3.  Purri further discloses wherein the black-box circuit block is configured such that the values of the pair of outputs are equal if the corresponding pair of inputs has equal values (Figures 3-4 or Column 7 Lines 50-65 or Column 9 Lines 40-57 – e.g., black box copies circuit behavior and outputs in response to the same inputs should be equal).
As to claim 5, Purri discloses the method of claim 3.  Purri further discloses wherein the black-box circuit block is configured such that the values of the pair of outputs are unequal if the corresponding pair of inputs has different values (Figures 3-4 or Column 7 Lines 50-65 or Column 9 Lines 40-57 – e.g., black box copies circuit behavior and outputs in response to different inputs should be unequal).
As to claim 8, Purri discloses the method of claim 3.  Purri further discloses wherein the black box circuit block includes a comparator for comparing each pair of inputs (Figure 4 or Column 11 Lines 20-55 – e.g., comparing propagated data and net values in the two copies).
As to claim 11, Purri discloses the method of claim 1.  Purri further discloses identifying a circuit block of the circuit design for being replaced with a black box circuit block is responsive to receiving a command identifying the inputs and outputs of the circuit block (Column 7 Lines 50-65 – e.g., black box information specifies “input, output and transfer behavior”).
As to claim 12, Purri discloses the method of claim 1.  Purri further discloses wherein the black-box circuit block has fewer components than the circuit block (Column 2 Lines 5-10 – e.g., “with not as much details as the actual circuit description” or Column 9 Lines 40-56 – e.g., use of a black box uses “abstractions” and increases verification speed).
As to claim 13, Purri discloses the method of claim 1.  Purri further discloses wherein the black-box circuit block is configured according to a combinational mode such that the outputs of the black-box circuit block are determined based on their corresponding inputs within one clock cycle (Purri Column 10 Lines 13-52 – e.g., propagation delay of one clock cycle is used for some inputs).
As to claim 14, Purri discloses the method of claim 1.  Purri further discloses wherein the black-box circuit block is configured according to a sequential mode such that the outputs of the black-box circuit block are determined based on their 
Claims 17 and 19 recite elements similar to claim 1, and are rejected for the same reasons.
Allowable Subject Matter
Claims 6, 7, 9, 10, 15, 16, 18, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a method for security verification having the combination of steps of the claims including, among other elements, the history-dependent black box inputs, hardware components, or ways of determining dependencies of the claims, in combination with the black box replacement and analysis steps of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851